Citation Nr: 1756279	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  05-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD (TDIU).


REPRESENTATION

Appellant represented by:	Richard Rousseau, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse.



ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1972 to January 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2010, July 2015, and July 2016, the Board remanded the case for additional development, which has been completed.  The Board notes that in May 2014, the RO granted an increased rating for PTSD at 70 percent, effective June 1, 2014.  Later, pursuant to a July 2015 Board's decision, the RO granted an increased rating for PTSD at 70 percent, prior to June 1, 2014.  The matters have since been returned to the Board for appellate review.  

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS). The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran's PTSD most nearly approximates total occupational and social impairment due to symptoms such as intermittent inability to perform activities of daily living and an inability to establish and maintain effective relationships.
2. PTSD is the Veteran's sole service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. Entitlement to a TDIU is dismissed as moot.  38 C.F.R. §§ 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD was assigned an initial rating of 70 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.    

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Again, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A September 2003 Vet Center Intake mental status evaluation report described the Veteran as anxious with a retarded pace of speech, an impaired memory and judgment, a flat and blunted affect, and tense motor activity.  He recalled a history of substance abuse and dependency.  There was evidence of delusions, disorganized thinking, and hallucinations.  He had a poor appetite, sleep disturbance, and a low energy level.  He conveyed that he had intrusive thoughts, flashbacks and trouble focusing on tasks and keeping organized.  He reported experiencing nearly constant states of fear, anxiety, stress, anger, rage, grief, and depression.  He also reported suicidal thoughts.  He had isolative behavior and trust issues because his capacity to give and receive love had been damaged.  His only friend was his wife.  He had an unstable work history and he was currently unemployed.  The examiner assigned a GAF score of 45.  

From September 2003 to 2004, the Veteran attended VA group counseling sessions.  He discussed his concerns related to re-experiencing, avoidance, hyperarousal, depression, grief, anxiety, anger and stress management, isolation, and combat-related PTSD symptoms.  In January 2004, a VA clinical psychologist assigned the Veteran a GAF score of 45.  Following, in September 2004, A VA staff psychiatrist diagnosed the Veteran with depression, no other symptoms, and PTSD, by history.  

In 2005, the Veteran underwent several VA mental status examinations.  He appeared well-groomed and was cooperative and pleasant.  His mood was mild to moderately depressed; however, at times, he was euthymic.  His affect was appropriate but ranged from normal to labile.  He was alert and oriented.  His concentration and memory were intact.  He had good insight and judgment.  His thought processes were coherent and logical.  He exhibited no hallucinations or delusions.  He did not have suicidal or homicidal ideations.  Again, he was diagnosed with depression, no other symptoms.

In October 2008, a Vet Center Intake mental status evaluation report described the Veteran as anxious with rapid and pressured speech, an impaired memory, fair judgment, a labile affect, and tense and agitated motor activity.  There was evidence of hallucinations but no evidence of delusions and disorganized thinking.  He had an average appetite, sleep disturbance, and a low energy level.  He did not have suicidal or homicidal thoughts.  

A June 2009 VA psychological examination results were consistent with the 2005 VA mental status examination results.  However, the VA examiner noted additional PTSD symptoms of persistent re-experiencing of traumatic events; persistent avoidance of stimuli associated with trauma and numbing of general responsiveness; persistent symptoms of increased arousal such as sleep disturbance, irritability and hypervigilance; and clinically significant distress or impairment in social, occupational or other important areas of functioning.  The Veteran also had frequent suicidal thoughts when he became frustrated and angry but denied any intent to harm himself.  The Veteran was diagnosed with PTSD and assigned a GAF score of 62. 

In January 2010, the Veteran requested to be admitted to a PTSD Residential Rehabilitation Treatment Program.  He stated that he could perform activities of daily living.  He denied any suicidal or homicidal thoughts and actions.  He was assigned a GAF score of 50.  Upon discharge in early March, his mental status examination results were similar to the 2005 VA mental status examination results.  He was assigned a GAF score of 57.  A later March VA mental status examination noted that the Veteran had an anxious mood.  The Veteran reported having flashbacks and intrusive thoughts in addition to other PTSD symptoms.  He was assigned a GAF score of 55.  

The Veteran was afforded an additional VA psychological examination in May 2010.  His psychological examination results were consistent with the June 2009 VA psychological examination.  However, the Veteran's main complaint, outside of his medical problems, was his inability to control his anger outbursts.  Veteran stated that his depression, emotional instability, limited finances, and life in a wheelchair have had a significant effect on his psychosocial functional status.
He reported having panic attacks, episodes of violence towards the environment, and a history of verbal abusiveness.  His only social relationships are through meeting other Veterans in group therapy.  He conveyed that marital relationship was "up and down" due to his angry outbursts and isolation.  His wife has learned to give him space, but sometimes his wife could not tolerate being around him and they slept in separate bedrooms.  He reported that he has a fair relationship with his two adult stepchildren.  He is not close to his sister and he rarely speaks to his mother and father.  Recreationally, he enjoys watching TV, taking drives out in the country, and gardening.  When depressed, he would have passive suicidal ideation. In 2004, the Veteran claimed that he attempted to kill himself with a gun, but it misfired.  The examiner assigned a GAF score of 55.  

In July 2010, a VA mental status examination report described the Veteran as depressed with a constricted affect.  He had suicidal ideation one to three times per week, depending on how he felt.  He stated that he had tried twice to commit suicide and was medically hospitalized in 1980.  His GAF score was 55.

Between January and August 2014, the Veteran underwent additional VA mental status examinations and was readmitted to the PTSD Residential Rehabilitation Treatment Program.  He reported suffering from intrusive thoughts, nightmares, hypervigilance, irritability, and avoidance (social and triggers).  Additionally, he reported experiencing anxiety, insomnia, and anhedonia.  His appearance and speech were normal.  He was oriented, cooperative, and calm.  His mood was depressed and agitated.  However, at times, his mood was fair and his affect was euthymic.  He had normal cognitive function and his attention and concentration were grossly intact.   His thoughts were logical and goal directed.  He had fair to good judgment and insight.  His immediate and short-term memory were fair.  He did not have any suicidal or homicidal ideation.  During this period, he was assigned GAF scores of 45, 50, and 55.

On a January 2015 PTSD Disability Benefits Questionnaire, a psychiatrist described the Veteran as casually dressed and well groomed.  He was alert and oriented and his speech was fluent.  His thought processes were logical and coherent.  His affect was irritable.  The psychiatrist indicated that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, impaired impulse control, such as unprovoked irritability with periods of violence.  The psychiatrist concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Pursuant to a July 2015 Board remand, the Veteran was provided an additional VA psychological examination in November 2015.  He was neatly dressed and cooperative.  His speech and psychomotor activity were normal.   He was alert and oriented.  He appeared angry and his affect was congruent.  His thought process were linear, logical, and goal directed.  There were no indications of derailment or any bizarre behavior. He did not have any hallucinations, delusions, paranoia, obsessions or compulsions.  His insight and judgment were adequate.  His recent and remote memory were appropriate.  He demonstrated sufficient impulse control. He had no suicidal or homicidal thoughts.  The examiner indicated that the Veteran had symptoms of depressed mood, anxiety, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner assigned a GAF score of 55.  

In March 2017, the Veteran testified that he has short and long-term memory loss and becomes easily agitated, angry, vulgar, and physically violent.  He recalled having suicidal thoughts.  He did not have a relationship with his family members other than his wife and he does not have any friends.  He leaves his house one or twice a week to go to the grocery store.  At times, the Veteran locks his room and will not come out for varying periods and it began to stink.  His wife argues with the Veteran to get him to bathe.  His wife also testified that she needed to assist the Veteran with everyday household activities.

The aforementioned evidence reflects that the Veteran's PTSD was manifested by isolative behavior, mistrust, irritability, anger, anxiety, depression, nightmares, insomnia, impaired memory, intrusive thoughts, hypervigilance, avoidant behaviors, trouble adapting to stressful circumstances, delusions or hallucinations, intermittent inability to maintain minimal personal hygiene, and an inability to establish and maintain effective relationships.  The Board notes that while the evidence has varied, the frequency, severity, and duration of these symptoms are consistent with a higher 100 percent rating, which contemplates total occupational and social impairment.  Accordingly, as the Board is granting a 100 percent rating for PTSD, no further discussion is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU

A TDIU is provided where the combined schedular evaluation for service-connected disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  Here, PTSD is the sole service-connected disability.  Thus, there is no additional service-connected disability that may trigger special monthly compensation.  The current claim for a TDIU and the appeal for a higher initial rating for PTSD purposes have been recognized as arising at the same time and involving the same evidence. Accordingly, the Board's award, herein, of a 100 percent schedular rating for PTSD effectively renders the Veteran's claim for a TDIU moot.


ORDER


An increased rating of 100 percent for PTSD is granted.

 Entitlement to TDIU is dismissed as moot.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


